UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – June 28, 2011 WEST PHARMACEUTICAL SERVICES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 1-8036 23-1210010 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 101 Gordon Drive, PO Box 645, Lionville, PA 19341-0645 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 610-594-2900 Not Applicable (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Material Definitive Agreement. On June 28, 2011, West Pharmaceutical Services, Inc. entered into aGlobal Supply Agreement with ExxonMobil Chemical Company (“EMCC”). The agreement is effective for the period January 1, 2011 through December 31, 2013. Under the agreement EMCC and certain of its subsidiaries have agreed to supply certain identified Exxon®(Exxon is a registered trademark of ExxonMobil Corporation) butyl polymers to West and certain of its subsidiaries and affiliates. The EMCC polymers are used as a principal raw material in a broad range of West’s polymer-based pharmaceutical packaging products. Pricing for the polymersis based on discounts of EMCC’s and its subsidiaries’ list prices. The parties may renegotiate pricing based on changes in certain economic trends and conditions, including but not limited to the levels of industrial production, tire demand, labor rates, energy costs and foreign exchange relationships. The foregoing summary of the terms of the agreement does not purport to be complete and is qualified in its entirety by reference to the Agreement, which is filed as Exhibit10.1 to this Report and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits: Exhibit 10.1 Global Supply Agreement, entered into on June 28, 2011 and effective from January1, 2011 through December31, 2013, betweenExxonMobil Chemical Company and us.* * Certain portions of this exhibit have been omitted pursuant to a confidential treatment request submitted to the SEC. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WEST PHARMACEUTICAL SERVICES, INC. /s/ John R. Gailey III John R. Gailey III, Vice President, General Counsel and Secretary July 1, 2011 3 EXHIBIT INDEX Exhibit No. Description Exhibit 10.1 Global Supply Agreement, entered into on June 28, 2011 and effective from January1, 2011 through December31, 2013, betweenExxonMobil Chemical Company and us. * *Certain portions of this exhibit have been omitted pursuant to a confidential treatment request submitted to the SEC. 4
